Quillian, Presiding Judge.
The defendants appeal their conviction for armed robbery and automobile theft. Held:
1. The evidence amply supported the verdict.
Submitted October 11, 1977
Decided January 26, 1978.
Thomas M. Spence, for appellants.
Nat Hancock, District Attorney, Richard J. Burkett, Assistant District Attorney, for appellee.
2. It was not error to appoint one attorney to defend both defendants nor was it error to overrule the motions for severance. Davis v. State, 129 Ga. App. 796 (1, 2) (201 SE2d 345). See Padgett v. State, 239 Ga. 556 (238 SE2d 92).
3. The trial judge, after charging the jury, remarked: "Thank you. All right. You may retire, and the quicker you get through the quicker we’ll all go home.” This is contended to be an unlawful expression of opinion in violation of Code § 81-1104.
We find the remark was indeed improper, although not necessarily a violation of the cited Code section. Nevertheless, the rule is that no question in this regard may be raised unless a timely objection or motion for mistrial is interposed, invoking a ruling in the lower court. Pulliam v. State, 196 Ga. 782 (6) (28 SE2d 139); Calhoun v. State, 210 Ga. 180 (3) (78 SE2d 425); Freedman v. Housing Authority, 108 Ga. App. 418 (1a) (136 SE2d 544). In the absence of any objection, this ground is without merit.
4. The remaining enumerations of error are without merit.

Judgment affirmed.


Shulman and Banke, JJ., concur.